Order filed November 3, 2021




                                        In The

                     Fourteenth Court of Appeals
                                      ____________

                               NO. 14-21-00427-CV
                                 ____________

   IN THE INTEREST OF C.U.D., S.L.D., A/K/A S.D., J.P.J.D., K.K.J.D.,
                     A.E.D., II, CHILDREN


                    On Appeal from the 308th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-37155


                                       ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant’s brief was due November 2, 2021. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.

      Therefore we order appellant’s appointed counsel, Angela Ellis, to file
appellant’s brief no later than November 15, 2021. If the brief is not filed by that
date, counsel may be required to show cause why she should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM



Panel Consists of Justices Wise, Jewell, and Poissant.




                                            2